Citation Nr: 1039135	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-06 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1986 to July 1990.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating decision of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2010 the case was remanded for 
additional development.     


FINDING OF FACT

It is reasonably shown that the Veteran has a left knee 
disability that is causally related to her service/left knee 
injury therein.


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, inasmuch as the benefit sought is being granted, 
there is no reason to belabor the impact of the VCAA on this 
matter; any notice defect or duty to assist omission is harmless.  



B. Factual Background

A November 1986 STR notes that the Veteran twisted her knee the 
prior evening alighting from a scaffolding.  She reported that on 
the following morning her left knee gave out while climbing 
stairs.  She had a history of left knee sprain at age 11 with no 
sequelae.  On examination of the left knee there was no swelling, 
warmth, or redness, but pain on the inferior medial surface of 
the patella and diffuse tenderness over the antero-medial joint 
line.  There was no varus/valgus laxity and Lachman's and 
Drawer's were negative.  The assessment was strained knee and the 
Veteran was placed on light duty for 7 days.  

A December 1986 STR notes that the Veteran complained of 
intermittent swelling and pain of the left knee.  She stated her 
pain was not much better and that she was instructed to get 
crutches.  On examination there was no redness, warmth, swelling, 
or effusion.  There was mild crepitance, 1+ anterior drawer's 
sign bilaterally, and 1+ varus laxity bilaterally.  X-rays were 
interpreted as revealing no abnormality.  The assessment was 
strained knee.    

A November 2001 private outpatient treatment record notes that 
the Veteran complained of left knee pain and had patellofemoral 
inflammation.  The diagnosis was possible patellofemoral 
syndrome.  

On June 2010 VA examination the Veteran reported twisting her 
left knee onboard the USS Shenandoah in 1986 and that she had 
constant knee pain since with no relief.  She reported no 
intercurrent left knee injuries.  The examiner noted that the 
Veteran's current symptoms included: diffuse pain anteriorly 
around the left knee to the knee cap, stiffness, some instability 
and fatigability, and weakness.  There was moderate instability 
of the knee.  Lachman's was 2+ and there was 1+ laxity of the 
lateral collateral ligament.  The diagnosis was left knee strain 
with mild ligamentous laxity and mild instability with negative 
X-ray.  The examiner noted the Veteran's in-service left knee 
injury and subsequent findings of 1+ varus laxity and noted that 
her reported history was consistent with what was found in the 
claims file.  He also noted that there were no other injuries or 
conditions to which the Veteran's knee disability could be 
ascribed.  He noted a history of an in-service left knee injury 
(including STR documentation of the injury and laxity).  He 
opined that given the current ligamentous laxity on examination 
and her medical history, it was more likely than not that her 
left knee disability was related to service.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The evidence of record shows that the Veteran has a left knee 
disability (VA examination found left knee strain with mild 
ligamentous laxity and instability).  Her STRs document a left 
knee injury in service (in November 1986 she twisted her left 
knee, diagnosed as a strain, with subsequent laxity on 
examination).  Under these circumstances, what remains necessary 
to establish service connection for the left knee disability is 
competent evidence that relates the disability to the injury in 
service.   
 
The only competent evidence of record that directly addresses the 
matter of a nexus between the Veteran's left knee disability and 
her injury in service, the opinion of the June 2010 VA examiner, 
is to the effect that it is more likely than not that they are 
related; for supporting rationale, he cited to factual data in 
the record.  As the opinion is by a medical professional 
competent to provide it, and explains the underlying rationale, 
it is probative evidence in this matter.  As there is no evidence 
to the contrary, it is persuasive.  Accordingly, the Board 
concludes that the competent and probative evidence supports the 
Veteran's claim; all the requirements for establishing service 
connection are met; and service connection for a left knee 
disability is warranted.   


ORDER

Service connection for a left knee disability is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


